Scott, Judge,
delivered the opinion of the court.
1. The city of St. Louis, under the authority of an act of the general assembly approved 18th March, 1835, conveyed the land in dispute to the ancestor of the plaintiff forever, he paying therefor semi-annually a sum equal to one half of five per cent, on the purchase money, which was $910 85. This sale divested the city of all title. So long as the terms of the sale were complied with, she could, in no way, affect the title thus conveyed. When Wohlien, the ancestor, died, his title descended to his heir, the plaintiff. Admitting that the proceedings of the administratrix, preparatory to the sale, were regular, yet, as there was no deed made as it is conceded, no title passed by the sale. The statute requires a deed to be made to the purchaser, and declares that such deed shall convey to him all right, title and interest which the deceased had to such real estate, at the time of his death, discharged of all liability for his debts. The title then remaining in the heir, the city had no authority to eonvey the land away to any one else. The deed from the city to Mrs. Wohlien was purely void and passed nothing. She not having the first title conveyed by the city, had no authority to affect it in any wise. The conveyance between her and the city being void, the plaintiff holds the land *564under the original deed from the city, and subject to all its stipulations and conditions.
The other judges concurring, the judgment will be reversed and the cause remanded.